
	

114 SRES 641 ATS: Celebrating the 200th anniversary of the Committee on the Judiciary of the Senate.
U.S. Senate
2016-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 641
		IN THE SENATE OF THE UNITED STATES
		
			December 10 (legislative day, December 9), 2016
			Mr. Grassley (for himself, Mr. Leahy, Mr. Hatch, Mrs. Feinstein, Mr. Cornyn, Ms. Klobuchar, Mr. Franken, Mr. Coons, Mr. Blumenthal, and Mr. Tillis) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 200th anniversary of the Committee on the Judiciary of the Senate.
	
	
 Whereas the Committee on the Judiciary of the Senate— (1)was established by a resolution adopted on December 10, 1816, as one of the original standing committees of the Senate; and
 (2)as of December 2016, is one of the original standing committees that remain;
 Whereas the Committee on the Judiciary of the Senate originally had 5 members; Whereas, according to the Standing Rules of the Senate, the Committee on the Judiciary of the Senate has jurisdiction over—
 (1)apportionment of Representatives; (2)bankruptcy, mutiny, espionage, and counterfeiting;
 (3)civil liberties; (4)amendments to the Constitution of the United States;
 (5)Federal courts and judges; (6)Government information;
 (7)holidays and celebrations; (8)immigration and naturalization;
 (9)interstate compacts, generally; (10)judicial proceedings, civil and criminal, generally;
 (11)local courts in territories and possessions; (12)measures relating to claims against the United States;
 (13)national penitentiaries; (14)the Patent Office;
 (15)patents, copyrights, and trademarks; (16)protection of trade and commerce against unlawful restraints and monopolies;
 (17)revision and codification of the laws of the United States; and (18)State and territorial boundary lines;
 Whereas the Committee on the Judiciary of the Senate has had 42 members who have served as chairmen, and a total of 349 men and women representing 49 States have served on the Committee;
 Whereas the first chairman of the Committee on the Judiciary of the Senate was Senator Dudley Chase of Vermont;
 Whereas the Committee on the Judiciary of the Senate is regularly the epicenter of the most significant and controversial issues in the United States, and is tasked with upholding fundamental rights and values for all people of the United States;
 Whereas the Committee on the Judiciary of the Senate has shaped the physical boundaries of the United States;
 Whereas, during the Civil War, the Committee on the Judiciary of the Senate helped ensure that President Abraham Lincoln had the emergency powers necessary to pursue the war effort;
 Whereas, in February 1864, the Committee on the Judiciary of the Senate reported the 13th Amendment to the Constitution of the United States and took an important step in ending slavery in the United States by voting favorably on the language of the amendment, Neither slavery nor involuntary servitude, except as a punishment for crime whereof the party shall have been duly convicted, shall exist within the United States.;
 Whereas the Committee on the Judiciary of the Senate played a vital role in the development and adoption of the 14th and 15th Amendments to the Constitution of the United States;
 Whereas, in 1872, the Committee on the Judiciary of the Senate was on the forefront of the women's suffrage movement;
 Whereas, in 1937, the Committee on the Judiciary of the Senate blocked the attempt by President Franklin D. Roosevelt to pack the Supreme Court of the United States;
 Whereas, before enactment, the Civil Rights Act of 1957 (Public Law 85–315; 71 Stat. 634) and the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.) were introduced and referred to the Committee on the Judiciary of the Senate;
 Whereas the Committee on the Judiciary of the Senate considered and reported the Voting Rights Act of 1965 (52 U.S.C. 10301);
 Whereas the Committee on the Judiciary of the Senate considers civil rights legislation, including—
 (1)the Fannie Lou Hamer, Rosa Parks, and Coretta Scott King Voting Rights Act Reauthorization and Amendments Act of 2006 (52 U.S.C. 10301 note; Public Law 109–246); and
 (2)the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (Public Law 111–84; 123 Stat. 2835);
 Whereas the Committee on the Judiciary of the Senate has advanced laws to improve the criminal justice system, punish criminals, and protect victims of crime and the innocent, including—
 (1)the Sentencing Reform Act of 1984 (Public Law 98–473; 98 Stat. 1987); (2)the Juvenile Justice and Delinquency Prevention Act of 1974 (Public Law 93–415; 88 Stat. 1109);
 (3)the Victims of Crime Act of 1984 (42 U.S.C. 10601 et seq.); (4)the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.);
 (5)the Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2260); (6)the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372); and
 (7)the Preserving United States Attorney Independence Act of 2007 (Public Law 110–34; 121 Stat. 224); Whereas, in 1990, the Committee on the Judiciary of the Senate reported S. 2754 of the 101st Congress, entitled the Violence Against Women Act of 1990 and advanced S. 47 of the 113th Congress, which was enacted as the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54);
 Whereas the Committee on the Judiciary of the Senate— (1)has promoted government transparency;
 (2)reported the bill that was enacted as section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and
 (3)has continued to improve that Act by passing legislation, including the FOIA Improvement Act of 2016 (Public Law 114–185; 130 Stat. 538);
 Whereas the Committee on the Judiciary of the Senate is one of the busiest and most productive committees of the Senate, and approximately 1/5 of all measures that are referred to committees of the Senate are referred to the Committee on the Judiciary of the Senate;
 Whereas the Committee on the Judiciary of the Senate handles nominations, including nominations for—
 (1)the Supreme Court of the United States; (2)the courts of appeals of the United States;
 (3)the district courts of the United States; (4)the Department of Justice;
 (5)the Attorney General; (6)the Director of the Federal Bureau of Investigation;
 (7)United States Attorneys; (8)the United States Marshals Service; and
 (9)the United States Sentencing Commission;
 Whereas the work of the Committee on the Judiciary of the Senate has contributed to a more diverse Federal judiciary;
 Whereas members of the Committee on the Judiciary of the Senate have been elected President or Vice President or appointed to the Cabinet or the Supreme Court of the United States;
 Whereas Senator Edward M. Kennedy of Massachusetts served on the Committee on the Judiciary of the Senate for 45 years from 1963 to 2009, the longest period served on the Committee on the Judiciary of the Senate by any Senator; and
 Whereas Senator James O. Eastland of Mississippi served as chairman of the Committee on the Judiciary of the Senate for 22 years from 1956 to 1978, and was the longest-serving chairman of the Committee on the Judiciary of the Senate: Now, therefore, be it
		
	
 That the Senate— (1)celebrates and congratulates the Committee on the Judiciary of the Senate on the celebration of its 200th anniversary; and
 (2)applauds the many accomplishments of the Committee on the Judiciary of the Senate. 